Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018/0026268).
Regarding claims 7, 11 and 12, Kim discloses a positive electrode active material comprising a lithium composite transition metal oxide represented by Formula 1 below, wherein 
powder electrical conductivity measured after pressing the lithium composite transition metal oxide with a force of 20 kN is 0.05 S/cm or less: (this italicized portion is directed to an electrical property of the claimed composition and the composition disclosed in Kim, which 
[Formula 1] 	Lia[NibCocM1dM2e]O2, (see Example 1 in paragraph 181 which discloses LiNi0.6Co0.2Mn0.2O2)
wherein M1 is one or more selected from the group consisting of Mn and Al, M2 is one or more selected from the group consisting of Zr, B, W, Mg, Ce, Hf, Ta, Ti, Sr, Ba, F, P, S, and La, and 0.9≤a≤1.1, 0.6≤b<1, 0<c≤0.3, 0<d≤0.3, 0≤e≤0.1.
Furthermore, it is noted that Kim, example 1, does indeed teaches a conductivity within the claimed range at a pressure of 20kN (see Figure 7 of Kim).
 Regarding claim 8, Kim further discloses wherein the powder electrical conductivity measured after pressing the positive electrode active material with a force of 4 kN is 0.02 S/cm or less (this italicized portion is directed to an electrical property of the claimed composition and the composition disclosed in Kim, which reads on the claimed composition, is assumed to have the same electrical properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Furthermore, it is noted that Kim, example 1, does indeed teaches a conductivity within the claimed range at a pressure of 4kN (see Figure 7 of Kim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0026268) in view of Yu (US 2011/0200880).
Regarding claim 10, Kim teaches a lithium, manganese containing oxide as the positive active material, but stops short of disclosing a coating comprising one or more of the claimed elements.
Yu also discloses a lithium, manganese containing oxide as a cathode active material (see abstract).
Yu teaches coating the active material with a boron containing layer on the surface in order to increase the discharge capacity (paragraphs 25 and 29).
As such, it would have been obvious to one of ordinary skills in the art at the time of the invention to add the boron containing layer of Yu to the active material of Kim in order to increase the discharge capacity.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0026268) in view of Kang (US 2014/0050656).
Regarding claims 9 and 13, Kim teaches the production of a lithium, nickel containing cathode material, but stops short of explicitly disclosing the content of the lithium by-products in the active material.  More specifically, Kim does not teach wherein the positive electrode active material contains 0.1 to 0.6 wt % of lithium by-products. 
Kang also discloses a cathode active material (see abstract).
Kang teaches that lithium impurities on the surface of the active material can have detrimental effects on the produced battery (paragraph 3).  Kang teaches removing these lithium impurities down to a level below 0.3wt% relative to the total weight of the active material (paragraph 20) to avoid the negative consequences of their presence.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention remove the impurities of Kim down to the level disclosed by Kang in order to avoid negative outputs on the produced battery.  Furthermore, while modified Kim does not teach the claimed range of impurity content, it does teach a range that significantly overlaps the claimed range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Allowable Subject Matter
Claims 1-6 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the claimed method in which the claimed lithium oxide composition is washed with a combination of water and a surfactant in the amount relative to the weight of the lithium oxide.

Relevant Prior Art not cited
US 2004/0161668 – Teaches a washing step to remove LiOH and LiCO3 from the surface of the active material (paragraph 33-34)
US 2015/0147655 – Discloses preference for removing lithium by-products (paragraph 76)
US 2019/0190009 – Discloses a washing step to remove lithium impurities, where the washing liquid is organic (paragraph 11)
US 2019/0221844 – Discloses a washing step where the washing liquid is combination of water and an organic ligand multimer (paragraph 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725